THE THIRTEENTH COURT OF APPEALS

                                   13-15-00523-CV


         BROOKS DITTO, BILLY PEMBLETON, AND KARINA CASTANEDA
                                  v.
                  JUDITH CAMPOS AND JESSY CAMPOS


                                 On Appeal from the
                 County Court at Law No. 1 of Hidalgo County, Texas
                          Trial Cause No. CL-15-0914-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed as moot. The Court orders the

appeal in this cause number DISMISSED in accordance with its opinion. Costs of the

appeal are adjudged against appellees.

      We further order this decision certified below for observance.

November 23, 2016